DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Response to Remarks
The amendments received on 11/19/2020 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the amended claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims. However, amended claims have introduced new issues under 35. U.S.C. 112, which are addressed in the Office Action below.
Applicant’s arguments regarding claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, found on pages 15-33 of the Remarks, have been considered but are moot, because the arguments are directed towards the newly amended claim language.  Amended claims 1-13 are being addressed for the first time on the merits in the Office Action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a transport device configured to transport a plurality of blanks wherein the blanks are configured to be multi-part blanks of coins to be minted, each coin to be minted having at least one constituent”. Regarding recitations “wherein the blanks are configured to be multi-part blanks” and “each coin to be minted having at least one constituent”, it is unclear if the multiple parts of the multi-part blank are the same as the constituents of the coin, because the multi-part blank is minted into the coin, or if the constituents of the coin are in addition to the multiple parts of the multi-part blank. It is further noted that element “plurality of blanks” is not positively recited, which makes it unclear if said blanks and coins are required part of the transport device.
Claim 1 recites “a drivable first transport part, including a plurality of transport pockets each configured to receive one of the blanks”. It is unclear if recitation “one of the blanks” is meant to refer to all parts of the multi-part blank or only a part of the multi-part blank.
Claim 1 sets forth “each coin to be minted having at least one constituent”, indicating that the coin may have a single constituent. Claim 1 later recites “an outer contour of a largest of the at least one constituent of the coin to be minted”. It is unclear how the largest constituent of a single constituent coin is determined, i.e. compared to what other element said constituent is the largest. It is noted that “largest of the at least one constituent” is recited twice in each claim 1 and 10, which should be addressed accordingly.
Claim 1 recites “a drivable second transport part, including a plurality of second transport pockets each configured to receive one of the blanks”. It is unclear if recitation “one of the blanks” is meant to refer to all parts of the multi-part blank or only a part of the multi-part blank. Furthermore, it is unclear if recitation “one of the blanks” is meant to refer to the previously set forth “one of the blanks”, or it is meant to set forth a new blank.
Claims 1-5 and 10-12 recite “one received blank” and/ or “received blanks”. It is unclear if said recitations are meant to refer to all parts of the multi-part blank or only a part of the multi-part blank.
Claim 2 recites “each of the received blanks comprises a plurality of constituents”, it is unclear if recitation “a plurality of constituents” is meant to refer to the previously set forth multi-parts of the blank from claim 1, refer to the at least one constituents of the coin from claim 1, or set forth new constituents in addition to the previously set forth multi-parts.
Claim 4 recites “at least two of the constituents are joined together to form each of the received blanks”. It is unclear if recitation “at least two of the constituents” is meant to further define the previously set forth “plurality of constituents” from claim 2, refer to the previously set forth multi-parts of the blank from claim 1, refer to the at least one constituents of the coin, or set forth new constituents in addition to the previously set forth multi-parts.
Claim 5
Claim 11 recites “transporting an outer constituent comprising a ring of the one received blank”. It is unclear if recitation “an outer constituent” is meant to further define the previously set forth multi-parts of the blank from claim 1, set forth additional parts of the blank, or refer to the at least one constituent of the coin from claim 1. Similarly, claim 11 recites “an inner constituent”, which should be addressed accordingly. 
Claim 12 recites “each of the received blanks of the transport device comprise a blank disc”, it is unclear if recitation ‘blank disc” is meant to further define the previously set forth multi-parts of the blank from claim 1, or it is meant to set forth additional parts of the blank.
Claim 12 recites “producing a ring of the one received blank”, it is unclear if recitation “a ring” is meant to further define the previously set forth multi-parts of the blank from claim 1, or it is meant to set forth additional parts of the blank.


Allowable Subject Matter
Examiner notes that the indicated allowable subject matters of claims 11-13, found in the previous Office Action mailed on 09/21/2020, are withdrawn in view of the newly discovered issues under 35 U.S.C. 112. While amended claims 1-13 may have obviated the prior art rejections, however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 2493059 A, a transport device having a coin minting station (figures 1 and 2)
GB 2311952 A, a transport device having a controller (figure 2, page 2, last two paragraphs)
US 20090090157 A1, a transport device having a hole forming station (figure 1)
US 4549419 A, a transport device having a minting station (figure 6)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725